10-1803-ag
         Oroh v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A096 423 943
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of August, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                   Circuit Judges.
11       _____________________________________
12
13       STENLY OROH,
14                Petitioner,
15
16                        v.                                    10-1803-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Ronald S. Salomon, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ada E. Bosque, Senior
28                                     Litigation Counsel; Rebecca
29                                     Hoffberg, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Stenly Oroh, a native and citizen of Indonesia, seeks

 6   review of an April 8, 2010, order of the BIA, affirming the

 7   August 13, 2008, decision of Immigration Judge (“IJ”) Noel

 8   Ferris, which pretermitted his application for asylum, and

 9   denied his applications for withholding of removal and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Oroh, No. A096 423 943 (B.I.A. Apr. 8, 2010), aff’g No. A096

12   423 943 (Immig. Ct. N.Y. City Aug. 13, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA.     See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C. §

19   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21       As preliminary matters, because Oroh does not challenge

22   the agency’s determination that his asylum application was

23   untimely under 8 U.S.C. § 1158(a)(2)(B), we do not address

                                  2
 1   that claim.   In addition, because the BIA assumed Oroh’s

 2   credibility, we do the same, see Yan Chen v. Gonzales, 417

 3   F.3d at 271-72, and therefore decline to address Oroh’s

 4   challenges to any adverse credibility determination of the

 5   IJ, see Barnaby-King v. U.S. Dep’t of Homeland Sec., 485

 6   F.3d 684, 687 (2d Cir. 2007).       Accordingly, we address only

 7   the agency’s denial of withholding of removal and CAT

 8   relief, and conclude that the agency reasonably determined

 9   that Oroh failed to sustain his burden of demonstrating his

10   eligibility for those forms of relief.       See Joaquin-Porras

11   v. Gonzales, 435 F.3d 172, 181 (2d Cir. 2006).

12       Oroh argues that he established his eligibility for

13   withholding of removal based on the persecution he suffered

14   on account of his Christian religion.       He testified,

15   however, that the only act of aggression he personally

16   suffered occurred in 1999, when Muslims threw rocks at him

17   while he was walking to his pastor’s house.       As there is no

18   indication in the record that Oroh was physically harmed,

19   and this incident may reasonably be characterized as

20   harassment, the agency did not err in concluding that Oroh

21   did not suffer harm rising to the level of persecution.       See

22   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

23   Cir. 2006).   Moreover, because the agency reasonably


                                     3
 1   determined that he had not suffered past persecution, Oroh

 2   was not entitled to a presumption that he would face

 3   persecution if returned to Indonesia.   See 8 C.F.R.

 4   § 1208.16(b)(1).

 5       Additionally, as to Oroh’s fear of future persecution,

 6   the agency did not err in rejecting his “pattern or

 7   practice” claim, or in finding that his testimony and

 8   evidence were insufficient to establish a likelihood of

 9   persecution as a Christian in Indonesia.    See Santoso v.

10   Holder, 580 F.3d 110, 112 (2d Cir. 2009).   Indeed, the U.S.

11   Department of State’s 2005 Country Report on Human Rights

12   Practices for Indonesia included in the record provides that

13   in some areas “[r]eligiously motivated violence . . .

14   occurred less frequently than in previous years.”     Moreover,

15   in evaluating similar claims in a prior case, we have taken

16   judicial notice of the fact that “Indonesia is a nation

17   state consisting of approximately 6000 inhabited islands and

18   that, in many places, Roman Catholicism is predominant.”

19   Santoso, 580 F.3d at 112.   Here, as the IJ noted, Oroh’s

20   pastor testified that when he visited Oroh’s native area in

21   Indonesia for two weeks he attended services at a

22   congregation of almost 1,000 members and did not experience

23   any problems.   Thus, the agency did not err in finding that

                                   4
 1   Oroh failed to sustain his burden of demonstrating a

 2   likelihood of persecution in Indonesia.    See id.

 3       Because the agency did not err in concluding that Oroh

 4   failed to establish past persecution or a likelihood of

 5   persecution if returned to Indonesia, it did not err in

 6   denying his applications for withholding of removal and CAT

 7   relief as both claims shared the same factual predicate.

 8   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

 9   523 (2d Cir. 2005).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20




                                    5